Exhibit 10.2

 

Exhibit A to Asset Purchase Agreement

 

PRINCIPAL STOCKHOLDER AGREEMENT

 

THIS PRINCIPAL STOCKHOLDER AGREEMENT (this “Agreement”), is dated as of July 20,
2004, by and among David S. Oros (“Executive”), NexGen Technologies, L.L.C.
(“NexGen”) and Slingshot Acquisition Corporation, a Delaware corporation
(“Buyer”).  Unless otherwise indicated, capitalized terms used herein that are
not otherwise defined herein shall have the meanings specified in the Asset
Purchase Agreement (as defined below).

 

WHEREAS, concurrently with the execution hereof, Aether Systems, Inc., a
Delaware corporation (“Seller”), and Buyer have entered into an Asset Purchase
Agreement (the “Asset Purchase Agreement”);

 

WHEREAS, Executive owns directly 1,191,289, and indirectly through NexGen
3,326,754, shares of Common Stock, par value $.01 per share, of the Seller
(together, “Seller Common Stock”);

 

WHEREAS, the Seller is required to obtain the approval of the transactions
contemplated by the Asset Purchase agreement and the adoption of the Asset
Purchase Agreement by the Seller’s stockholders under the Delaware General
Corporation Law (the “DGCL”) and intends to call a special meeting of the
Seller’s stockholders to seek such approval and adoption (the “Stockholders’
Meeting”);

 

WHEREAS, as a condition to its willingness to enter into the Asset Purchase
Agreement, Buyer has required that the Executive and NexGen agree, and the
Executive and NexGen have agreed, to enter into this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

 

ARTICLE I

 

VOTING

 

1.1.          Voting of the Seller Stock.  Executive shall, unless this
Agreement has been terminated in accordance with its terms:

 

(a)           vote, or cause to be voted, the Seller Common Stock in favor of
the transactions contemplated by the Asset Purchase Agreement and the adoption
of the Asset Purchase Agreement at the Stockholders’ Meeting, and against any
Acquisition Proposal and any other action that may reasonably be expected to
impede, interfere with, delay, postpone, attempt to discourage or have a
material adverse effect on the consummation of, the transaction contemplated by
the Asset Purchase Agreement;

 

--------------------------------------------------------------------------------


 

(b)           if requested by Buyer, execute (and not revoke) a proxy in favor
of Buyer or such other Person as Buyer may designate in writing to vote the
Seller Common Stock in favor of the transaction contemplated by the Asset
Purchase Agreement and the adoption of the Asset Purchase Agreement at the
Stockholders’ Meeting; provided, however, that the foregoing proxy shall
terminate immediately upon the termination of this Agreement in accordance with
its terms, including with respect to matters as to which a record date has
theretofore passed; or

 

(c)           if requested by Buyer, execute a written consent of stockholders
pursuant to Section 228 of the DGCL approving the transactions contemplated by
the Asset Purchase Agreement and adopting the Asset Purchase Agreement.

 

1.2           No Limitation on Actions of the Executive as Director.  Buyer
acknowledges that Executive is an officer and director of the Seller and
notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall be deemed to apply to, or limit in any manner, the discretion of
Executive with respect to any action to be taken (or omitted) by Executive in
the Executive’s fiduciary capacity as an officer or director of Seller.

 

ARTICLE II

 

ADDITIONAL COVENANTS

 

2.1.          No Inconsistent Action.  Unless and until this Agreement is
terminated in accordance with its terms and except as required by order of a
court of competent jurisdiction, Executive shall not, and shall not permit
NexGen to:  (i) sell, transfer, convey, assign, pledge or otherwise dispose of
(or agree to sell, transfer, convey, assign, pledge or otherwise dispose of) any
of the Seller Common Stock or any rights therein, (ii) enter into any voting
agreement with any Person with respect to any of the Seller Common Stock, (iii)
grant to any Person any proxy (revocable or irrevocable) or power of attorney
with respect to any of the Seller Common Stock, (iv) deposit any of the Seller
Common Stock in a voting trust or (v) otherwise enter into any agreement or
arrangement with any Person limiting or affecting Executive’s or NexGen’s legal
power, authority or right to vote the Seller Common Stock or take any other
action that could reasonably be expected to prevent or hinder the performance of
Executive’s or NexGen’s obligations hereunder.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF EXECUTIVE AND NEXGEN

 

3.1.          The Seller Common Stock.  As of the date hereof, Executive is the
beneficial owner of 4,518,043 shares of Seller Common Stock, free and clear of
any arrangements affecting the right to vote or dispose of such Seller Common
Stock, except as contemplated by this Agreement.  Other than such shares of
Seller Common Stock, Executive does not own, beneficially or of record any other
shares of capital stock of the Seller or any securities convertible or
exchangeable for shares of capital stock of the Seller.  In the event Executive
or NexGen exercises any option, warrant or other right to acquire common stock
of the Seller, such

 

2

--------------------------------------------------------------------------------


 

common stock shall be considered Seller Common Stock hereunder and subject to
all of the provisions hereof.

 

3.2.          Authority; No Conflicts.  Executive and NexGen each has the full
legal power, authority and right to enter into this Agreement, to execute and
deliver this Agreement, to perform its obligations hereunder.  This Agreement
constitutes a valid and binding obligation of Executive and NexGen enforceable
against it in accordance with its terms.  Except as required by the Exchange
Act, no filing with or notice to, and no permit, authorization, consent or
approval of, any Governmental Authority or any other Person is necessary for the
execution of this Agreement by Executive or NexGen or the performance of
Executive’s or NexGen’s obligations hereunder.  The execution and delivery of
this Agreement by Executive and NexGen and the performance of Executive’s and
NexGen’s obligations hereunder will not conflict with, or result in any
violation or breach of, or default (with or without notice or lapse of time or
both) (i) of any judgment, injunction, order, notice, decree, statute, law,
ordinance, arrangement, rule or regulation applicable to Executive or NexGen or
(ii) under any agreement to which Executive or NexGen is a party or by which
Executive or NexGen is bound.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF
BUYER

 

4.1.          Authority; No Conflicts.  Buyer has the full legal power,
authority and right to enter into this Agreement, to execute and deliver this
Agreement and to perform its respective obligations hereunder.  This Agreement
has been duly and validly authorized, executed and delivered by Buyer and
constitutes a valid and binding obligation of Buyer enforceable against it in
accordance with its terms.  No filing with or notice to, and no permit,
authorization, consent or approval of, any Governmental Authority or any other
Person is necessary for the execution of this Agreement by Buyer or the
performance by Buyer of its obligations hereunder.  The execution and delivery
of this Agreement by Buyer and the performance of its obligations hereunder will
not conflict with, or result in any violation or breach of, or default (with or
without notice or lapse of time or both) (a) of any judgment, injunction, order,
notice, decree, statute, law, ordinance, arrangement, rule or regulation
applicable to Buyer, (b) under any provision of its organizational documents or
(c) under any agreement to which Buyer is a party or by which Buyer (or any of
its respective assets) is bound, including any voting agreement, stockholders
agreement, voting trust, trust agreement, pledge agreement, loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license.

 

ARTICLE V
TERMINATION

 

5.1.          Termination.  This Agreement may be terminated as follows:

 

3

--------------------------------------------------------------------------------


 

(a)           Automatically.  All obligations under this Agreement shall
terminate at the earlier of Closing or the termination of the Asset Purchase
Agreement.

 

(b)           Mutual Consent.  By mutual written consent of Buyer, Executive and
NexGen at any time.

 

(c)           Buyer or Executive.  By either Buyer, Executive or NexGen, by
written notice to the other party, if any Governmental Authority shall have
issued an order permanently enjoining, restraining or otherwise prohibiting the
transaction contemplated by the Asset Purchase Agreement and such order shall
have become final and nonappealable.

 

(d)           Executive.  By Executive or NexGen, by written notice to Buyer,
(i) at any time, if Buyer shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform is incapable of being cured or if
capable of being cured, has not been cured within thirty (30) days after the
giving of written notice to Buyer and (ii) at any time after the Stockholders
Meeting if the Seller Stockholders’ do not approve the transaction contemplated
by the Asset Purchase Agreement and the adoption of the Asset Purchase
Agreement.

 

(e)           Buyer.  By Buyer, by written notice to Executive and NexGen, (i)
at any time, if Executive shall have breached in any material respect any of its
representations, warranties, covenants or other agreements contained in this
Agreement, which breach or failure to perform is incapable of being cured, or if
capable of being cured, has not been cured within thirty (30) days after the
giving of written notice to Executive and NexGen, and provided further that such
termination may only occur, (ii) at any time prior to the Stockholders’ Meeting,
if the board of directors of Seller or any committee thereof withdraws its
approval or recommendation of the transactions contemplated by the Asset
Purchase Agreement and the adoption of the Asset Purchase Agreement and (iii) at
any time after the Stockholders’ Meeting if the stockholders of Seller do not
vote in favor of the transactions contemplated by the Asset Purchase Agreement
and the adoption of the Asset Purchase Agreement at the Stockholders’ Meeting.

 

5.2.          Effect of Termination.

 

(a)           No party shall have any liability or obligation hereunder to any
other party or their respective officers or directors other than in the event of
termination as provided in Section 5.1(d) or (e).

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1.          Further Assurances.  Each party hereto shall, upon request of any
other party, execute and deliver all such further documents and instruments and
take all reasonable action as may be deemed by such requesting party to be
necessary or desirable to carry out the provisions hereof.

 

4

--------------------------------------------------------------------------------


 

6.2.          Specific Performance.  Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement, each non-breaching
party would be irreparably and immediately harmed and could not be made whole by
monetary damages.  It is accordingly agreed that the parties hereto (i) will
waive, in any action for specific performance, the defense of adequacy of a
remedy at law and (ii) will be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement in any action instituted in any state or federal court sitting
in the State of New York.

 

6.3.          Entire Agreement.  This Agreement and, to the extent referred to
herein, the Asset Purchase Agreement, constitute the entire agreement between
Buyer and Executive with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both written and oral, between Buyer and
Executive with respect to the subject matter hereof.

 

6.4.          Obligations of Successors; Assignment.  This Agreement shall be
binding upon, inure solely to the benefit of, and be enforceable by, the parties
hereto and their respective successors, legal representatives and assigns. 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by operation of law or otherwise or by any of the
parties hereto without the prior written consent of the other parties.

 

6.5.          Amendment; Waiver.  Any provisions of this Agreement may be waived
at any time by the party that is entitled to the benefits thereof.  No such
waiver, amendment or supplement will be effective unless in writing and signed
by the party or parties sought to be bound thereby.  Any waiver by any party of
a breach of any provision of this Agreement will not operate as or be construed
to be a waiver of any other breach of such provisions or of any breach of any
other provision of this Agreement.  The failure of a party to insist upon strict
adherence to any term of this Agreement or one or more sections hereof will not
be considered a waiver or deprive that party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.

 

6.6.          Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
this Agreement is not affected in any manner materially adverse to any party. 
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the terms of
this Agreement remain as originally contemplated to the fullest extent possible.

 

6.7.          Notices.  Any notices hereunder shall be deemed sufficiently given
by one party to another only if in writing and if and when delivered or tendered
by personal delivery or as of five (5) Business Days after deposit in the United
States mail in a sealed envelope, registered or certified, with postage prepaid,
twenty-four (24) hours after deposit with an overnight courier, or after
confirmation of delivery by facsimile on a Business Day (unless arrangements
have otherwise been made to receive such notice by facsimile outside of normal
business hours),

 

5

--------------------------------------------------------------------------------


 

addressed as follows (or at such other address or facsimile number for a party
as shall be specified by like notice):

 

If to Buyer:

 

c/o Platinum Equity Advisors, LLC
2049 Century Park East, Suite 2700
Los Angeles, California 90067
Telephone:  (310) 712-1850
Fax:  (310) 712-1863
Attention:  Eva M. Kalawski, Esq.

 

If to Executive or NexGen:

 

David S. Oros

11500 Cronridge Drive, Suite 110

Owings Mills, Maryland  21117

Telephone:  (443) 394-5214
Fax:  (410) 356-8689

 

With a copy (which shall not constitute effective notice) to:

 

Kirkland & Ellis LLP

655 15th Street, N.W., Suite 1200

Washington, D.C.  20005

Fax:  (202) 879-5200

Attention:  Mark D. Director, Esq.

 

or to such other address as the party addressed shall have previously designated
by written notice to the serving party, given in accordance with this
Section 6.7.  A notice not given as provided above shall, if it is in writing,
be deemed given if and when actually received by the party to whom it is given. 
Any party may unilaterally change any one or more of the addresses to which a
notice to the party or its representative is to be delivered or mailed, by
written notice to the other party hereto given in the manner stated above.

 

6.8.          Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the state of New York applicable to contracts
made and performed in that state.  Each party hereto hereby (i) irrevocably and
unconditionally submits in any legal action or proceeding relating to this
Agreement, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive general jurisdiction of the state and federal courts
in the state of New York, and appellate courts from any thereof and (ii)
consents that any action or proceeding may be brought in such courts and waives
any objection that it may now or hereafter have to the venue of any such action
or proceeding in any such court or that such action or proceeding was brought in
an inconvenient court and agrees not to plead or claim the same.

 

6

--------------------------------------------------------------------------------


 

6.9.          Cumulative Remedies.  All rights, powers and remedies provided
under this Agreement or otherwise available in respect hereof at law or in
equity will be cumulative and not alternative, and the exercise of any thereof
by either party will not preclude the simultaneous or later exercise of any
other such right, power or remedy by such party.

 

6.10.        Headings.  The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

6.11.        Survival.  The representations, warranties and covenants under this
Agreement shall terminate on the earlier of termination of this Agreement or the
Closing Date and no action or claim for damages resulting from any
misrepresentation or breach of warranty or covenant shall be brought or made
after such period, except that such time limitation shall not apply to any
claims for misrepresentations and breach of warranties or covenants which have
been asserted and which are the subject of a written notice prior to the
expiration of such survival period, which notice specifies in reasonable detail
the nature of the claim.

 

6.12.        Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.  The signatures of the
parties to this Agreement may be delivered by facsimile and any such facsimile
signature shall be deemed an original.

 

[The remainder of this page has been intentionally left blank.  Signature page
follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered by their proper and duly authorized officers or representatives as
of the day and year first written above.

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/  David S. Oros

 

 

 

Name:  David S. Oros

 

 

 

 

 

NEXGEN TECHNOLOGIES, L.L.C.

 

 

 

 

 

By

/s/ David S. Oros

 

 

 

Name:  David S. Oros

 

 

Title:  Managing Member

 

 

 

 

 

SLINGSHOT ACQUISITION CORPORATION

 

 

 

 

 

By:

/s/  Eva M. Kalawski

 

 

 

Name: Eva M. Kalawski

 

 

Title: Vice President and Secretary

 

--------------------------------------------------------------------------------